REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 6,9,68,179 issued to DeVries teaches an information service provides search and notifications to inform when certain people (e.g., friends, family, business contacts, etc.) are nearby so as to facilitate communications with those people. Users may define lists of people whose locations may be tracked by positioning equipment based on personal communications/computing devices carried by the people. The information service processes this people and place data to identify those of the listed people that are in the user's vicinity, and provide notifications and user-initiated search results informing the user such as via the user's personal communications/computing device.
US 2004/0220922 issued to Lovison et al, teaches identifying and retrieving information about individuals located within a geographic area, the system including a server having a database, a listening device associated with a requesting user and a plurality of broadcasting devices, wherein each broadcasting device is associated with a selected user. In operation, each broadcasting device emits a wireless data packet containing a UIE, wherein the listening device captures the wireless data packets, extracts the UIEs from the packets and sends the UIEs to the database. The database sends a profile of the selected users to the listening device in response to receiving the UIEs.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach establishing a link between two or more online social network users based on presence within an interactive region, said method comprising: associating a digital identifier of a specific mobile communication device with a specific online social network user for at least some online social network users to generate a data set which correlates online social network users with their respective mobile communication devices; using digital identifiers identified by a localized transceiver to detect a presence of specific mobile communication devices within an interactive region covered by the localized transceiver and updating  corresponding data storage which links online social network users with the interactive region by sending a list of user devices detected within the interactive region to a remote server with a database linking the digital identifiers to social network users; and responsive to identifying within the interactive region copresence  specific online social network users having some common characteristic, triggering an online social network related service to generate and send one or more messages to at least some of one or more of the specific users with content to promote  an interaction between the specific online social network users.
Also, the applicant's reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 6/7/22  in combination with other claimed features point out the reason that claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2009/0075738 issued to Pearce teaches recommending friends based on user’s profile
US 2008/0306826 issued to Kramer et al, teaches promotions by ad sponsors based on geographical location of users
US 2008/0070593 issued to Altman et al, teaches determining geographic location of users within a certain area
US 2007/0117576 issued to Huston, teaches sharing friends GPS location within a group
US 7,289,814 issued to Amir et al., teaches alerting a user when two mobile users in an event are close to each other
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459